Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,643,064) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 2/16/2022, see page 2 through 12 of the remarks,  with respect to cancellation of claims 1-40, 49, and amended claims 41, 59 and 60, have been fully considered and are persuasive, upon further consideration the double patenting rejection and rejection of 102(a)(1) for claims 41-48 and 50-60, are hereby withdrawn.    
             The claims 41-48 and 50-60 now renumbered as 1-19 are allowed.  



                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to capturing and generating electronic signatures, and more particularly, to a system and method for capturing an electronic signature based on the movement of a finger or object in the air. 
           Based on applicant’s amendment, with respect to claim 41, representative of claims 59 and 60 the closest prior art of record (Avni and Dang), Avni reference is directed to a method, apparatus and system of encoding content and an image. In particular, this disclosure related to systems and methods for analyzing signature related user data from a user and encoding the signature related user data into an image such as a representation of a user's signature that is embedded into an electronic document, and Dang reference directed to systems and techniques that facilitate the signing and storing of electronic documents. But neither Avni nor Dang teach 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Avni and Dang) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
March 17, 2022